Wood, J. This action was brought by the appellant against the appellee. The appellant alleged in substance that the appellee operated a railroad, over 100 miles long, in the State of Arkansas, and over certain lands in Saline County, Arkansas, describing them; that in the year 1918 appellant cultivated a crop of corn consisting of thirty acres on the land described; that prior to 1918 the appellee had constructed stock guards on both the east and west sides of the inclosure of the lands at the points where the railroad enters the inclosure, but had negligently failed and refused to maintain said stock guards in a suitable and safe condition; that appellee prior to the year 1918 had erected a fence along each side of its right-of-way over said lands, but had negligently permitted them to become so out of repair as to not be substantially and sufficiently in condition to keep live stock from passing through and under said fence and into the adjoining lands of the appellant as described in the complaint; that, as a result of the negligence of appellant in failing and refusing to keep and maintain said stock yards in a suitable and safe condition and in negligently permitting said fence to become out of repairs as aforesaid, hogs passed over said stock guards on to appellee’s right-of-way and thence through said right-of-way fences on to said lands of appellant, destroying his crop and damaging him in the sum of $1,120, for which damages he prayed judgment. The appellee demurred to the complaint on the grounds, first, that the complaint does not allege that written notice had been given the appellee or its agent that the stock guards were in a defective condition; second, because the allegations of the complaint are not sufficient to constitute a cause of action against the appellee. The court sustained the demurrer and entered judgment dismissing appellant’s complaint. Prom that judgment is this appeal. First. The complaint does not state a cause of action under sections 6644 and 6645 of Kirby’s Digest as amended by act 53 of the Acts of 1909, page 135, for the reason that the complaint does not allege that the written notice required by the statute had been given. The giving of this notice is a condition precedent to the right of recovery in an action based on that statute. C., R. I. & P. Ry. Co. v. Adams, 84 Ark. 14. Second. The complaint does not state a cause of action under act 447 of the Acts of 1911 as amended by act 53 of the Acts of 1913. The statute is as follows: “Section 1. Every firm, person or corporation owning or operating any railroad over one hundred miles in length, which extends into or through Grant, Saline or Hot Spring counties, Arkansas, shall be required to build and maintain a fence along each side of their rights-of-way therein, substantially and sufficiently to keep off said rights-of-way all mules, horses, hogs, sheep, cattle, g-oats and stock of all kinds.” “Section 2. Said persons, firms or corporations shall provide and maintain gates, .with good latches, or openings, at least eight feet wide, at all private .road crossings, and stock guards at all public, road crossings; and shall also be required to provide open crossings- with stock guards every two miles, if there should be no opening or crossing within four miles of each other. No right-of-way shall be fenced through towns and municipal corporations, and a space of not less than three hundred feet shall be left open at all flag stations thereon.” “Section 3. If said railroad right-of-way fence should contain -any gates as herein provided, any person using same in crossing or entering the said right-of-way shall be required to close and fasten the gates behind them, and any said person failing to comply with the provisions of this section shall be guilty of a misdemeanor, and, upon conviction therefor, shall be fined in any sum not less than one dollar and hot more than ten dollars for each separate offense.” “Section 4. Any said person, firm or corporation violating the provisions of this act shall be fined any sum not less than fifty dollars and not more than five hundred dollars for each offense, and each day shall constitute a separate offense.” This statute is penal. Its violation is a misdemeanor and subjects the offender to a fine. It does not provide any remedy by way of civil action to those who may be damaged by reason of its violation nor that the penalty may be recovered by any individual, nor by the State for the benefit of any individual. . Penal statutes are strictly construed, therefore, no civil action will lie for damages against the appellee railroad for the violation of the above statute. State v. International Harvester Co., 79 Ark. 517; Choctaw & Memphis Ry. Co. v. Vosburg, 71 Ark. 232; St. L. M. & S. E. Ry. Co. v. Busic, 74 Ark. 589, and other cases in 4 Crawford’s Digest, “Statute,” § 71, pp. 4694-5. In the cases from Missouri, cited and relied upon by counsel for appellant to sustain their contention, the causes of action in those cases were founded upon a statute which expressly made the corporation liable “in double the amount of all damages which shall be done,” etc., by reason of its failure to comply with the provisions of the statute. Of course, eases based upon such a statute can have no application here. The judgment is correct, and it is, therefore, affirmed.